TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 13, 2015



                                     NO. 03-14-00628-CV


                                    Lester Taylor, Appellant

                                                v.

                           Texas Workforce Commission, Appellee




         APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 27, 2014. Having

reviewed the record, the Court holds that Taylor has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Taylor shall pay all costs relating to this appeal, both in this Court and the

court below.